DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said engagement feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  To further prosecution the examiner believes this claim is to depend from claim 6.
Claim 10 recites the limitation "said mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,791,172 to Deighton et al.
	Deighton et al. disclose a locking module for selectively coupling a first component (15) and a second component (13) of a lockable device (10) comprising: an opening (15b) formed in the first component; a locking member (33) rotatable about an axis (via 34) between an unlocked position and a locked position, said locking member including a feature (lower hook portion of 33) selectively receivable within said opening; and an engagement mechanism (figure 3; 21, 21a, 23, 23a, 24a, 24b, 32) operable to rotate said locking member about said axis between said unlocked position and said locked position (column 3, lines 12-56), as in claim 1.
	Deighton et al. also disclose said feature is receivable within said opening when said locking member is in said unlocked position (33 received within 15b in position as shown in figures 4C and 4D), as in claim 2, and said feature has a contour complementary to said opening when said locking member is in said unlocked position (figures 4A-4D), as in claim 3, as well as said feature is not receivable within said opening when said locking member is in said locked 
	Deighton et al. further disclose said locking member includes an engagement feature (24a) configured to cooperate with said engagement mechanism (via 27a) to rotate said locking member about said axis (column 3, lines 12-25), as in claim 6, wherein said engagement feature includes a plurality of teeth (element 24a is a tapered gear wheel), as in claim 7, and said locking member is rotated 90 degrees about said axis between said unlocked positon and said locked position (as shown in figures 4A and 4C), as in claim 9, as well as said engagement mechanism is a mechanical mechanism (mechanical transmission from the drive shaft of motor 21 to 24a) that operates the locking member in response to a user input (column 1, lines 26-29), as in claim 10. 
Deighton et al. additionally disclose said engagement mechanism is an electromechanical mechanism (via motor 21) that operates the locking member in response to a user input (column 1, lines 26-29), as in claim 11, as well as the locking module is applied to a lockbox such that first component is keybox and the second component is a body of the lockbox (figures 2 and 5A-5D; column 3, line 56 - column 4, line 6), as in claim 12, and the locking module is applied to a lockbox such that first component is shackle and the second component is a body of the lockbox (figures 2 and 5A-5D; column 3, line 56 - column 4, line 6), as in claim 13.

Deighton et al. also disclose a method of operating a locking module of a lockable device (10) comprising: operating a mechanism (figure 3) in response to a user input (column 3, lines 12-56; column 4, lines 7-9); and rotating a locking member (33) about an axis of rotation (via 34) 
	Deighton et al. further disclose said feature is receivable within said opening when said locking member is in said second position (33 not received within 15b in position as shown in figures 4C and 4D), as in claim 15, and said feature has a contour complementary to said opening when said locking member is in said second position (figures 4A-4D), as in claim 16, as well as said feature is not receivable within said opening when said locking member is in said first position (33 not received within 15b in position as shown in figures 4A and 4B), as in claim 17.
	Deighton et al. additionally disclose said locking member about said axis between said second position and said first position to selectively couple said movable component to the lockable device (as best shown in figures 4A-4D), as in claim 18, wherein said locking member is configured to rotate about said axis between said first position and second position in a first direction and rotate about said axis between said second position and first position in a second direction, said first direction and said second direction being the same (as best shown in figures 4A-4D), as in claim 19.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deighton et al., as applied above.
Deighton et al. disclose the invention substantially as claimed.  However, Deighton et al. do not disclose the gear ratio between the engagement mechanism and the engagement feature.  It is common knowledge in the prior art to optimize the gear ration between respective gears in a powered transmission means in the same field of endeavor for the purpose of defining a speed ration and mechanical advantage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a gear ratio between the engagement mechanism and the engagement feature to be greater than 1:1 in order to optimize the mechanical advantage so that the engagement mechanism does not over work itself when causing the locking member to pivot.  The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to pivoting locking means:

U.S. Patent Application Publication Number 2020/0370341 to Lawrence; U.S. Patent Number 10,253,529 to McGinn; U.S. Patent Number 9,810,002 to Hill; U.S. Patent Number 8,151,608 to Fisher et al.; U.S. Patent Number 7,420,456 to Fisher; U.S. Patent Number 6,318,134 to Mossberg et al.; U.S. Patent Number 5,881,584 to Brunoski et al.; U.S. Patent Number 4,838,052 to Williams et al.; U.S. Patent Number 3,901,057 to Coley, Sr.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
April 9, 2021